Citation Nr: 0714162	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-12 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida which denied entitlement to nonservice 
connected pension.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran has a 
service-connected disability of somatoform pain disorder of 
the feet rated as 50 percent disabling and his nonservice-
connected disability consists of HIV, rated as 30 percent 
disabling.  He also has unrated non-service-connected 
disorders such as migraine headaches, arm and leg neuropathy, 
persistent nodules on both feet assessed as plantar 
fibromatosis, intermittent low back pain, and 
gastrointestinal problems, including gastroesophageal reflux 
disease, esophageal stricture, hiatal hernia and chronic 
dyspepsia shown in the record.

2.  The veteran was born in November 1971, has completed high 
school plus some college, and has work experience in fast 
food management and liquor store management.

3.  Throughout the pendency of this appeal, the veteran has 
worked steadily as a liquor store manager working nearly 40 
hours a week, and was terminated in August 2005 for reasons 
other than disability.  

4.  The veteran's nonservice-connected disabilities do not 
permanently preclude him from engaging in all forms of 
substantially gainful employment consistent with his age, 
education, and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met. 38 U.S.C.A. §§ 1502, 
1521 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in June 
2002.  Prior to adjudicating his claim, the VA provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to nonservice-connected pension 
benefits in the October 2002 letter, which included notice of 
the requirements for such benefits, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and an 
additional letter sent in July 2003 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to these claims so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need to 
obtain a VA examination in this instance where the outcome of 
the claim depends on the veteran's inability to sustain 
gainful employment, which has not been demonstrated in the 
records.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the claim is being denied, thus there is no 
need to address the effective date.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II. Non service-connected pension

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled due to non 
service-connected disabilities that are not the result of his 
or her own willful misconduct. 38 U.S.C.A. § 1521 (West 
2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) 
and cases cited therein.  If a veteran's combined disability 
is less than 100 percent, he or she must be unemployable by 
reason of disability. 38 C.F.R. §§ 3.321, 3.340, 3.342 and 
Part 4 (2005); see also Brown (Clem) v. Derwinski, 2 Vet. 
App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a), Part 4 (2006).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2005).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests, a determination 
must then be made whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue. To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran claims he is rendered unemployable by nonservice 
connected disabilities.  When he filed his pension claim in 
June 2002, he indicated that he last worked in June 2002.  
 
The veteran was born in November 1971.  He is shown to have 
completed high school plus he indicated in a February 1996 VA 
examination that he completed some college, though he did not 
indicate how many credits he received.  

The veteran has a single service-connected disability, a 
somatoform pain disorder of the feet that is currently rated 
as 50 percent disabling.  This rating is noted to have been 
based on psychiatric, rather than physical manifestations of 
this disorder.  The record reflects that he has received 
ongoing psychiatric treatment through August 2005 for  
psychiatric problems diagnosed as mood disorder due to 
general medical condition with anxiety.

He also has a number of non-service connected disabilities, 
including HIV, which the RO has determined to be 30 percent 
disabling for pension purposes.  The VA treatment records 
also document treatment for other unrated non-service 
connected disorders such as migraine headaches, arm and leg 
neuropathy, persistent nodules on both feet assessed as 
plantar fibromatosis, intermittent low back pain, and 
gastrointestinal problems, including gastroesophageal reflux 
disease, esophageal stricture, hiatal hernia and chronic 
dyspepsia.

In support of his claim, he submitted a letter from his HIV 
physician dated in June 2002, recommending that he be 
considered for nonservice-connected pension due to his 
medical condition, which was said to cause fatigue and lack 
of stamina, making it difficult to work a full time job.  As 
outlined below, the veteran appears to have been gainfully 
employed at the time this letter was written.  

A review of the records reflects that during most of the 
pendency of the veteran's claim, he has been gainfully 
employed, and that prior to that he had been employed 
steadily for many years.  A January 2003 podiatry note 
revealed that he was working 2 jobs, one as a manager of a 
chain sandwich shop and the other at a liquor shop.  He did 
complain of having increased foot symptoms from standing alot 
at his job.  An October 2003 VA psychiatric examination 
detailed the veteran's employment history after service.  He 
was said to have worked as a loan counselor for 2 years 
shortly after he was discharged from the service.  After 
that, he had worked in 11 years in restaurant management.  He 
indicated this was in fast food.  At the time of this 
examination, he was a manager for a liquor store for the past 
year, but alleged that in the past 12 months, he lost about 3 
months of work due to fatigue and chronic pain.  He indicated 
he took the time off on his own, instead of being directed by 
a medical provider.  He complained that chronic pain and 
fatigue made it difficult to continue working.  Another 
October 2003 VA examination for HIV illnesses revealed that 
the veteran had worked in a fast food restaurant until a year 
ago, when he began working at a liquor store.  He indicated 
that he was able to sit down much of the day in his current 
job and only missed about 10 hours of work in the last couple 
months due to illness.  

VA treatment records from 2004 repeatedly reflect that he 
continued to work as a liquor store manager.  In January 2004 
he expressed that he planned to keep working at his job at 
the liquor store as long as possible, as he needed the money.  
In June 2004 he expressed anxiety at the prospect of some day 
in the future being no longer able to work due to physical 
problems.  In December 2004 he complained that everyone at 
work was sick and he feared getting sick.  

In his December 2004 VA examination, he was said to still be 
working as a manager at a liquor store, working about 38 
hours a week.  He complained that he could not afford to stop 
working and that his medications were the only thing keeping 
him going.  He also claimed that he could do his current job 
with his "eyes closed" but expressed the belief that he 
would have a significant problem starting a new job.  

VA records from 2005 reflect that he continued to work 
through most of 2005.  In May 2005 he again expressed that he 
wanted to keep working for as long as possible to put more 
money in the Social Security system in case he eventually 
becomes disabled and has to rely on those benefits someday.  
In July 2005 he was seen for complaints of back pain and felt 
he may have strained his back lifting something at work.  In 
August 2005 he reported having recently been fired from the 
business he used to work.  He indicated that the reason for 
the firing was retaliatory in nature, as he was terminated 
after he  reported to Homeland Security that the individuals 
running the business were somehow affiliated with terrorists.  

The evidence as described above clearly reflects that the 
veteran is not rendered unable to perform gainful employment.  
The records instead reveal that the veteran has a lengthy 
work history of working in management in the fast food 
business as well as managing a liquor store for a number of 
years.  The reason for his termination from the liquor store 
job in late 2005 is not shown to be due to any particular 
disability, but instead appears to have been retaliatory in 
nature.

As the record shows a steady history of gainful employment, 
the veteran has not demonstrated an inability to maintain 
gainful employment at this time.  In this regard, there is no 
need to schedule an examination to address the nature and 
severity of all his nonservice-connected disabilities.  The 
veteran has not submitted evidence to rebut the evidence that 
clearly shows he demonstrated an ability to maintain 
employment throughout this appeal.  

As a preponderance of the evidence is against the award of 
nonservice-connected pension benefits, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


